Citation Nr: 0834226	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for patellofemoral syndrome of the left knee.

2.  Entitlement to service connection for patellofemoral 
syndrome of the right knee, including as secondary to 
service-connected patellofemoral syndrome of the left knee.

3.  Entitlement to service connection for a low back 
disability, including as secondary to service-connected 
patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from February 1994 to April 
1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
patellofemoral syndrome of the left knee is manifested by 
subjective complaints of pain, without limitation of motion, 
recurrent subluxation or instability, dislocated semilunar 
cartilage, impairment of the tibia and fibula, or ankylosis. 

2.  There is no competent medical nexus evidence of record 
indicating the veteran's patellofemoral syndrome of the right 
knee is causally or etiologically related to his service in 
the military, or etiologically related to, or aggravated by, 
service-connected disability.

3.  There is no competent medical nexus evidence of record 
indicating the veteran's low back disability is causally or 
etiologically related to his service in the military, or 
etiologically related to, or aggravated by, service-connected 
disability.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
percent for patellofemoral syndrome of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5256-5262 (2008).

2.  Patellofemoral syndrome of the right knee was not 
incurred in, or aggravated by, active service, nor 
proximately due to, or aggravated by, service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2007).

3.  A low back disability was not incurred in, or aggravated 
by, active service, nor proximately due to, or aggravated by, 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the June 2004 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
patellofemoral syndrome of the left knee, such a claim is now 
substantiated.   As such, his filing of a notice of 
disagreement as to this determination does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the veteran's appeal as to the initial rating 
assignment triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefits allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.
  
The statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for the veteran's 
patellofemoral syndrome of the left knee, as well as included 
a description of the rating formulas for all possible 
schedular ratings under the relevant diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the disability evaluation that 
the RO had assigned.  

In addition, March 2004 VCAA notice letter explained the 
evidence necessary to substantiate the veteran's claims of 
entitlement to service connection.  This letter also informed 
him of his and VA's respective duties for obtaining evidence. 

The VCAA notice letter failed to discuss the law pertaining 
to the assignment of a disability rating and an effective 
date in compliance with Dingess/Hartman.  The Board finds 
that this omission was not prejudicial because the 
preponderance of the evidence is against the claims and no 
disability rating or effective date will be assigned.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
in June 2004 was decided after the issuance of an initial 
VCAA notice.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Analysis

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ratings 
between 30 and 60 percent are assigned where there is 
ankylosis of the knee.  Under Diagnostic Code 5257, a 10 
rating is assigned for slight knee impairment due to 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  For the next higher 20 
percent rating, there must be moderate recurrent subluxation 
or lateral instability, and the maximum 30-percent rating 
under this code requires severe recurrent subluxation or 
lateral instability.  Id.  Under Diagnostic Code 5258, a 20 
percent rating may be assigned where there is evidence of 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion into the joint.  Diagnostic 
code 5259, concerning symptomatic removal of semilunar 
cartilage, provides for a rating of 10 percent.  

According to Diagnostic Code 5260, a noncompensable 
disability rating is assigned for leg flexion limited to 60 
degrees.  A 10 percent rating is assigned when flexion of the 
leg is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Under Diagnostic Code 5261, a 
noncompensable evaluation is warranted for leg extension 
limited to 5 degrees.  A 10 percent evaluation is warranted 
when extension of the leg is limited to 10 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Under Diagnostic 
Code 5262, a 10 percent rating is warranted for malunion of 
the tibia and fibula with slight ankle or knee disability.    
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (2008).

Considering the rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current noncompensable disability rating for his 
patellofemoral syndrome of the left knee is most appropriate 
throughout the rating period on appeal.  38 C.F.R. § 4.7.  
The objective clinical evidence of record does not show he 
has slight recurrent instability and there is no clinical 
evidence of subluxation according to the March 2004 VA 
examination report.  In this regard, the Board points out 
that the veteran's VA examination was negative for objective 
evidence of instability or locking, as his left knee 
ligaments were stable.  See 38 C.F.R. §  3.951(b).   The VA 
examiner found that McMurray's, Lachman's and drawer sign 
testing were negative.  In addition, the veteran does not 
require any assistive devices and there was no evidence of 
warmth or swelling.  There is also no evidence that he has 
ankylosis in his left knee, dislocated or missing cartilage, 
or malunion or impairment of the tibia and fibula.

Moreover, the evidence of record does not show the veteran 
has leg flexion limited to 45 degrees, as required for the 
next higher evaluation under Diagnostic Code 5260.  Indeed, 
the medical evidence of record clearly indicates that he has 
most recently had flexion, at worst, and fully acknowledging 
his pain, to at least 130 degrees, at his March 2004 VA 
examination, and flexion was not decreased on repetitive use.  
VA considers "full" range of motion for the knee to be from 
0 to 140 degrees (full extension to full flexion).  See 
38 C.F.R. § 4.71, Plate II.  Likewise, the veteran 
demonstrated full extension to zero degrees on VA 
examination.  Thus, the veteran has no limitation of motion 
in his left knee sufficient to warrant even the lowest 
possible (noncompensable) disability evaluation under 
Diagnostic Code 5260.  As full extension was demonstrated, a 
compensable rating is not warranted under Diagnostic Code 
5261.  

In addition, the VA Office of General Counsel (GC) has issued 
two opinions pertinent to claims of entitlement to increased 
evaluations for knee disabilities.  One General Counsel 
opinion has held that a veteran who has x-ray evidence of 
arthritis and instability of the knee may be evaluated 
separately under Diagnostic Codes (DCs) 5003 and 5257 
provided additional disability is shown.  VAOPGCPREC 23-97 
(July 1, 1997).  Additional disability is shown when a 
veteran meets the criteria for a noncompensable evaluation 
under either DC 5260 or 5261, which include leg flexion 
limited to 60 degrees or leg extension limited to 5 degrees, 
or when there is painful motion such that it adds to the 
actual limitation of motion shown under DC 5260 or DC 5261.  
VAOPGCPREC 9-98 at paragraphs 1, 6.  A separate evaluation 
may also be granted under DC 5003 and 38 C.F.R. § 4.59, when 
a veteran technically has full range of motion that is 
inhibited by pain.  VAOPGCPREC 9-98 at paragraphs 4, 6; see 
also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

In this case, however, the veteran is not in receipt of a 
compensable rating under Diagnostic Code 5257, and the 
objective evidence does not show instability or subluxation 
of the left knee.  Further, x-rays of the veteran's left knee 
in March 2004 do not show arthritis and the veteran's 
limitation of motion of the left knee is insufficient to meet 
the criteria for a zero-percent rating.  Therefore, the 
veteran's symptomatology most closely fits within the 
criteria for the currently assigned noncompensable disability 
evaluation.  

In concluding the veteran is not entitled to a higher, 
compensable rating for his left knee disability, the Board 
has considered as well whether he has additional functional 
loss - over and beyond that objectively shown - due to his 
pain, or because of weakness, premature or excess 
fatigability, incoordination, etc.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  Nevertheless, there has been no objective clinical 
indication, including at his VA compensation examination, 
that his left knee pain causes additional functional 
impairment over and beyond that objectively shown, even when 
his symptoms are most problematic, during "flare-ups."  In 
this regard, the Board points out that repetitive use testing 
did not cause a decrease in range of motion at either 
examination.  As a result, his current noncompensable rating 
adequately compensates him for the extent of his pain, 
including insofar as it affects his range of motion.  

The Board has also considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by him that his 
residuals of a left knee injury, with arthritis, has caused 
marked interference with his employment (meaning above and 
beyond that contemplated by his current 10-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Service Connection

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for patellofemoral 
syndrome of the right knee and a low back disability, 
including as secondary to service-connected patellofemoral 
syndrome of the left knee, so these claims must be denied.  
38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for his right knee or low back 
during his military service.  Moreover, the veteran's 
February 1999 separation examination report was normal, with 
a normal clinical evaluation of the extremities, spine, and 
musculoskeletal system (aside from his already service-
connected left knee disability).  The Board also notes that 
it appears that the veteran did not make any related 
complaints at this examination or at his January 1999 
evaluation.  This is probatively significant and given much 
weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems at or 
immediately following his discharge from service, as he is 
now alleging, then he would have at least mentioned this 
prior to his separation.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, it appears that the veteran was not treated for 
right knee or low back complaints until 2003 and 2001, 
respectively.  

Furthermore, there is no competent clinical evidence that 
relates his right knee and low back disabilities to his 
military service, including his service-connected 
patellofemoral syndrome of the left knee.  In this regard, 
the Board points out that none of the veteran's medical 
providers have related his right knee and low back 
disabilities to his military service or his service-connected 
patellofemoral syndrome of the left knee.  In fact, the March 
2004 VA examiner found that the veteran's right knee and low 
back disabilities were unrelated to the veteran's service-
connected patellofemoral syndrome of the left knee.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).  

In the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of the disability at issue, decades after 
service, is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The only evidence portending that the veteran's right 
knee and low back disabilities are in any way related to his 
service in the military, including his service-connected 
patellofemoral syndrome of the left knee, comes from him 
personally.  As a layman, the veteran simply does not have 
the necessary medical training and/or expertise to determine 
the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  As such, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  So the preponderance of the evidence is 
against his claims, in turn, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for an initial compensable rating for 
patellofemoral syndrome of the left knee is denied.

The claim for service connection for patellofemoral syndrome 
of the right knee, including as secondary to service-
connected patellofemoral syndrome of the left knee, is 
denied.

The claim for service connection for a low back disability, 
including as secondary to service-connected patellofemoral 
syndrome of the left knee, is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


